Citation Nr: 0604065	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-00 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1957 and from May 1957 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that awarded a 30 percent rating for 
the veteran's service-connected migraine headaches.

In September 2004, the Board remanded the present matter for 
additional development and due process concerns.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

This case was previously remanded, but not all of the Board's 
directives were followed.  The RO was requested to obtain 
documentation from the veteran's employer(s) concerning the 
reason for the termination of his employment, as well as 
copies of any recent employment physicals.  In January 2005, 
the RO sent a development letter to the veteran requesting 
that he complete Part II of VA Form 21-527 so that the RO may 
request termination and employment physicals from his past 
employers.  In March 2005, the veteran submitted the 
requested form to the RO.  There is no indication that the RO 
contacted the listed employers.  Thus, another remand is 
necessary to accomplish those actions.  As the veteran has 
indicated that he currently employed part time, the RO should 
obtain information from the veteran's current employer as 
well.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain documentation from the 
veteran's past and current employer(s) 
concerning any reasons for termination of 
his employment, as well as copies of any 
recent employment physicals that the 
veteran has undergone.

2.  Then, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 


